       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 1 of 37 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KEISHA ALLEN,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
        v.                                       )         No. 1:19-cv-3926
                                                 )
ARAMARK CAMPUS, LLC,, and UNITE                  )
HERE LOCAL 1,                                    )
                                                 )
               Defendants.

                                          COMPLAINT

     Plaintiff, Ms. Keisha Allen (“Ms. Allen”), by and through the undersigned counsel, for her

complaint against Defendants Aramark Campus, LLC (“Aramark”) and Unite Here Local 1

(“Union”), states as follows:



                                PRELIMINARY STATEMENT

1.      This action is brought under 42 U.S.C. § 2000e-1, et seq., Title VII of the Civil Rights

Act of 1964 (“Title VII”).

2.      Defendant Aramark hired Plaintiff, Ms. Keisha Allen, as a cook in August 2014.

3.      Ms. Allen satisfactorily met the requirements of her job description.

4.      Nonetheless, Aramark terminated her in December 2015.

5.      Aramark subjected Ms. Allen, to a hostile work environment, and subjected her to

disparate treatment, including adverse actions including but not limited to termination, all of

these because of her sex, sex stereotyping, gender, gender expression and gender identity, and

because of retaliation for her opposition to discrimination and prior protected activities.
      Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 2 of 37 PageID #:1




6.     In so doing, Defendant Aramark violated the collective bargaining agreement negotiated

by her Union, Unite Here Local 1.

7.     When Ms. Allen requested representation from her Union to address the hostile work

environment she was experiencing, the Union failed and refused to provide assistance to her

because of her sex, sex stereotyping, gender, gender expression and gender identity, actively

interfering with her attempts to address the hostile work environment and adverse actions of

Aramark and its employees and representatives.

8.     In so doing, the Union allowed Aramark’s breach of duty to go unrepaired.

9.     In so doing, the Union breached its duty of fair representation to her.

10.    In so doing, the Union condoned, ratified and/or endorsed Aramark’s hostile work

environment and adverse actions against her.

11.    In so doing, the Union treated Ms. Allen differently from similarly situated workers

outside of her protected class.

12.    In so doing, the Union violated Ms. Allen’s federally protected rights under Title VII.



                                            PARTIES

13.    Plaintiff, Ms. Keisha Allen, is a 51-year-old Black woman residing in Chicago, Illinois.

14.    Defendant Aramark Campus LLC (“Aramark”) is a food services company incorporated

       in Delaware and with a place of business located in Chicago, Illinois.

15.    Defendant Unite Here Local 1 (“Union”) is a labor organization located in Chicago,

       Illinois, engaged in an industry affecting commerce in which employees participate and

       which exists for the purpose, in whole or in part, of dealing with employers concerning

       grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of



                                                 2
      Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 3 of 37 PageID #:1




       employment, and is the certified representative of employees under the provisions of the

       National Labor Relations Act, as amended

16.    Aramark employs at least 15 full-time employees and is a covered employer under Title

       VII.

17.    The Union has at least 15 members and is a covered labor organization under Title VII

18.    Ms. Allen was employed by Defendant Aramark at Loyola University in Chicago, Illinois

       at all times relevant to this suit.

19.    Ms. Allen was a member of the Union at all times relevant to this suit.



                                  JURISDICTION AND VENUE

20.    This court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

       1331, in that this is a civil action arising under the laws of the United States, specifically

       Title VII.

21.    Venue is proper in this Court under 42 U.S.C. § 2000e-5(f)(3) because the Northern

       District is a district in the State in which the unlawful employment practices are alleged

       to have been committed, and it is the judicial district in which the employment records

       relevant to such practices are maintained and administered, and it is the judicial district in

       which the Defendant Union has its principal office.



                                      PROCEDURAL HISTORY

22.    On July 3, 2015, Ms. Allen timely filed charges of race discrimination, sex

       discrimination, disability discrimination, and retaliation with the Illinois Department of

       Human Rights (“IDHR”) and the Equal Employment Opportunity Commission



                                                 3
        Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 4 of 37 PageID #:1




         (“EEOC”).

23.        Upon information and belief, the EEOC provided Defendants with timely notice of the

         charges of discrimination.

24.        On March 20, 2019, Ms. Allen received Notices of Right to Sue from the EEOC for

         each Defendant.

25.      Ms. Allen has commenced suit within the 90 day period from receipt of each Notice of

         Right to Sue.

26.      Ms. Allen has exhausted all necessary remedies under the Union contract.

27.        Ms. Allen has taken all necessary steps to fulfill all conditions precedent to the

         commencement of this lawsuit.



                                      STATEMENT OF FACTS

      28. Ms. Allen is a female citizen of the United States.

      29. Ms. Allen has a female gender identity.

      30. Ms. Allen has a feminine gender expression.

      31. Ms. Allen is a woman who is transgender.



       Sex, Gender, Gender Expression, and Gender Identity

      32. Sex is a term that includes gender, gender expression, and gender identity within its

         meaning.

      33. Sex stereotyping refers to the application by an employer of stereotypes related to sex

         to restrict, disparage, or discriminate on the basis of an employee’s gender expression or

         identity.



                                                    4
        Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 5 of 37 PageID #:1




      34. Gender refers to cultural expectations specific to the sexes.

      35. Gender expression refers to a person’s gender-related appearance and behavior,

         whether or not stereotypically associated with the person’s sex assigned at birth.

      36. Gender identity refers to a person’s internal sense of sex, being male, female, or other.

      37. Gender identity is intractably rooted at a very early age and cannot be changed.

      38. Transgender individuals are people who have a gender identity that does not match the

         sex they were assigned at birth.

      39. Gender transition. Transgender individuals often seek out legal, social, and medical

         means of aligning external manifestations of their sex and gender with their gender

         identity. This process is colloquially known as gender transition or transition.

      40. Discrimination against transgender people for being transgender is discrimination

         based on their sex, sex stereotyping, gender, gender expression, gender identity, or

         gender transition.

      41. A transgender woman is a person who lives her life as a female and has a female

         gender, gender expression and gender identity.

      42. It is appropriate to refer to a transgender woman with female titles, honorifics (e.g.,

         Miss, Ms., or Mrs.), and pronouns (e.g., her, hers, and she).

      43. Referring to a transgender woman with male titles, male honorifics, male pronouns, or

         by a previous male name is called “misgendering.”

      44. Studies have shown that repetitive misgendering causes serious emotional distress to

         transgender persons.


         Employment with Defendant Aramark and Membership with Defendant Union

45.      Ms. Allen, a Black woman, was hired as a cook by Aramark in August 2014.

                                                   5
      Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 6 of 37 PageID #:1




46.    Her job performance as a cook was satisfactory and met the expectations set forth in

       Defendant’s job description.

47.    She was a member of the Union.

48.    The Union was her representative for purposes of dealing with Aramark concerning

       grievances.



       Ms. Allen’s Escalating Experience With Physical Violence and Harassment

49.    From August 2014 through late November 2014, Ms. Allen was misgendered and

       otherwise verbally harassed by supervisors, managers, and coworkers.

50.    Ms. Allen was treated as a male by supervisors, managers and coworkers, and

       consistently called by the wrong name and pronouns, despite her advising them that she

       should be treated as a female and called by her correct, female name and female

       pronouns.

51.    Ms. Allen was also under constant threat of physical violence and intimidation.

52.    Supervisors, managers and coworkers, by their words and actions, intended to and did

       frighten Ms. Allen with threats of physical violence.

53.    Ms. Allen was physically assaulted on more than one occasion.

54.    For example, on November 3, 2014, while at work, Ms. Allen was assaulted in a sexual

       manner by coworker Sabreen Camacho, who forcefully slapped Ms. Allen’s buttocks and

       grabbed her breasts, causing pain, humiliation and emotional distress to Ms. Allen.

55.    Camacho asked Ms. Allen whether her breasts were “real.”

56.    Ms. Camacho had previously indicated by words and gestures that she had a bias against

       transgender people such as Ms. Allen.



                                                6
      Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 7 of 37 PageID #:1




57.    Ms. Allen reported this incident of sexual assault and harassment to the Aramark Hotline

       (case no.14-11-0147).

58.    Defendant Aramark did not take prompt and effective action to address this physical

       violence and harassment.

59.    As another example, on November 6, 2014, Ms. Allen was physically assaulted by co-

       worker Candace (last name unknown) around 8:30 pm.

60.    Candace took hold of two metal food carts and rammed them into Ms. Allen in full view

       of several coworkers, managers, and supervisors, causing injury, pain, humiliation and

       emotional distress to Ms. Allen.

61.    Candace intentionally aimed the carts at Ms. Allen’s genitals because she intended to

       make a statement by her actions regarding Ms. Allen’s gender.

62.    Candace had previously indicated by words and gestures that she had a bias against

       transgender people such as Ms. Allen.

63.    Ms. Allen immediately reported this incident to managers Adrienne (last name unknown)

       and Armando Cervantes.

64.    Both falsely told her that the assault was “unintentional,” and refused her permission to

       go to Aramark’s Human Resources office to report the incident, in an attempt to dissuade

       her from reporting the incident.

65.    Ms. Allen immediately reported the assault to manager Juan Zuniga.

66.    Mr. Zuniga advised her to leave early to get treatment, and she did so, taking herself to a

       local hospital emergency room for diagnosis and treatment.

67.    Defendant Aramark did not take prompt and effective action to address this or the other

       incidents of physical violence and harassment.



                                                7
      Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 8 of 37 PageID #:1




68.    On November 11, 2014, Ms. Allen met with Amy Trujillo and Amy Dugan and requested

       permission to go to HR make complaints about sexual harassment and other issues in the

       workplace.

69.    Trujillo and Dugan denied her request.

70.    On November 14, 2014, Ms. Allen met with Armando Cervantes and advised him that

       Candace was continuing to harass her.

71.    She told him that Candace had been sweeping trash near Ms. Allen that day, and in the

       course of this activity, tried to hit Ms. Allen with a cooler door.

72.    Ms. Allen told Cervantes that she was frightened for her physical safety.

73.    Cervantes told Ms. Allen that Candace had not hit her on purpose.

74.    Aramark took no prompt and effective action to address this harassment

75.    As a further example, on November 20, 2014, co-worker Candace intentionally attempted

       to hit Ms. Allen with a heavy industrial food and beverage cooler door, causing Ms. Allen

       humiliation and emotional distress.

76.    Ms. Allen immediately reported this incident to the Aramark Hotline.

77.    Defendant Aramark did not take prompt and effective action to address this or the other

       incidents of physical violence and harassment.

78.    On November 22, 2014, co-worker Markeila Moore hit Ms. Allen with her full body.

79.    The impact was forceful and intentional, and caused Ms. Allen pain, humiliation and

       emotional distress.

80.    Ms. Allen reported this incident to Aramark.

81.    Aramark took no prompt and effective action to address this or the other growing number

       of incidents of physical violence and harassment.



                                                  8
      Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 9 of 37 PageID #:1




82.    Moore had previously indicated by words and gestures that she had a bias against

       transgender people such as Ms. Allen

83.    On November 23, 2014 at or around 5:30pm, co-worker Sabreen Camacho intentionally

       and forcefully slammed a heavy industrial food and beverage cooler door into Ms.

       Allen’s shoulder.

84.    Ms. Allen was struck so hard that she stumbled several paces, and nearly fell to the

       ground.

85.    This caused her great pain, injury, humiliation and emotional distress.

86.    Ms. Allen immediately summoned Loyola Campus Police to report the incident.

87.    Campus Police arrived around 11 pm, about five hours after the incident.

88.    The Campus Police advised Ms. Allen to make a complaint to the Union, rather than

       going to HR or filing a police report.

89.    Ms. Allen reported this incident to Aramark management and filled out an injury slip

       with manager Fernando Cerritos around 11:20 pm.

90.    Ms. Allen took herself to a local hospital emergency room for diagnosis and treatment.

91.    Aramark took no prompt and effective action to address this or the long list of physical

       assaults and harassment to which Ms. Allen had been subjected.

92.    On November 24, 2014, co-worker Sabreen Camacho confronted Ms. Allen in the

       women’s restroom at work.

93.    Comacho told another coworker that Ms. Allen is a “faggot,” referred to her as a “he/she”

       and a “man.”

94.    This caused great humiliation and emotional distress to Ms. Allen.




                                                9
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 10 of 37 PageID #:1




95.     Rather than confront them about the inappropriateness of these words, which raised

        concerns for her physical safety, she said “really?” in a soft voice and walked away.

96.     After Ms. Allen exited the restroom, and approached an elevator, Camacho ran at Ms.

        Allen.

97.     Camacho put her hands in Ms. Allen’s face.

98.     Ms. Allen, concerned for her immediate physical safety, intuitively understanding that

        appearing weak would put her in more danger of being a victim with a person of

        Camacho’s violent nature, told Camacho forcefully to get out of “my fucking face.”

99.     Fortunately, Ms. Allen had correctly judged the situation, causing Camacho to walk

        away.

100.    At no point did Ms. Allen threaten Ms. Camacho with physical violence by word or deed.

101.    Ms. Allen immediately sought out manager Fernando Cerritos and reported this incident.

102.    Unbelievably, Aramark still took no prompt or effective action to address this or the

        many incidents of physical violence and harassment.

103.    In fact, Aramark managers advised Ms. Allen on December 2, 2014 that she was being

        terminated because of this incident.

104.    Aramark managers terminated Ms. Allen although they knew she was not at fault in the

        incident with Camacho.

105.    Her termination was motivated by discrimination based on Ms. Allen’s sex, sex

        stereotyping, gender, gender expression, and gender identity, including the need to call

        the police regarding workers who were harassing and threatening physical harm to Ms.

        Allen, in that the managers did not wish to, did not know how to, and were not trained by




                                                10
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 11 of 37 PageID #:1




        Defendant to address the prejudices raised in others by Ms. Allen’s presence onsite as a

        transgender woman.

106.    Her termination was motivated by retaliation for Ms. Allen’s opposition to discrimination

        against her based on sex, sex stereotyping, gender, gender expression, and gender

        identity, as well as retaliation for prior protected activities set forth below.



        Ms. Allen Experience with Sexual Harassment

107.    Ms. Allen was subjected to sexual harassment in the workplace from August 2014

        through November 2014.

108.    From August through October 2014, Ms. Allen’s supervisor, Mike Fisher, sexually

        harassed her with impunity.

109.    After Ms. Allen’s first week of employment, Fisher started to create special projects for

        only them to work on together. These “special projects” always required them to work

        alone in close proximity.

110.    For example, Fisher often ordered Ms. Allen to work with him in the dry storage area for

        several hours at a time.

111.    Other employees were not ordered to work with Fisher alone for any length of time.

112.    On several occasions, Fisher requested that Ms. Allen arrive early or work late with him,

        often alone.

113.    On several occasions Fisher instructed Ms. Allen to help him count money in the safe

        alone with him.

114.    Shortly after Fisher started creating the “special projects” he requested Ms. Allen’s

        personal cellphone number.



                                                   11
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 12 of 37 PageID #:1




115.    Ms. Allen declined to give Fisher her cellphone number.

116.    Fisher pressured Ms. Allen to give him her cellphone number, hinting that failure to do so

        would result in problems for her at work, such as discipline for made-up infractions,

        including but not limited to termination.

117.    Ms. Allen complied with Fisher’s pressure and gave him her cellphone number because

        of her fear of losing her job.

118.    Shortly thereafter, Fisher started to call and text Ms. Allen at all hours of the day and on

        her days off.

119.    On several occasions Fisher sent Ms. Allen pictures of men in various states of undress

        and asked her if she found them attractive.

120.    Over time, Fisher escalated his harassment and started creating situations where he could

        physically touch Ms. Allen.

121.    On several occasions, Fisher rubbed against Ms. Allen when they were working alone on

        his “special projects.”

122.    For example, he would position himself so that his crotch was touching Ms. Allen’s

        buttocks.

123.    He also touched and rubbed Ms. Allen’s upper thighs.

124.    He stood very close to Ms. Allen so that they would have to make physical contact when

        Ms. Allen moved.

125.    Ms. Allen opposed Fisher’s advances and told him so.

126.    To overcome her opposition, Fisher intimated that he had control over Ms. Allen’s job

        and make statements that were intended to and had the effect of frightening Ms. Allen for

        her physical and emotional safety.



                                                12
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 13 of 37 PageID #:1




127.    On several occasions, Fisher gratuitously told her that he had brought his firearm, a

        handgun, to work with him.

128.    Fisher never openly brandished the gun, but on a few occasions, he intentionally showed

        the outline of the gun through his duffle bag and called Ms. Allen’s attention to it.

129.    On several occasions, Fisher boasted to her about having a “gun card” and intimated that

        if something at work did not go his way, he would not hesitate to use his gun.

130.    On a few occasions, Fisher told Ms. Allen that he would buy a couch for her to sleep on

        so that she could stay with him at his apartment.

131.    On several occasions, Fisher pressured Ms. Allen to spend time alone with him outside of

        work.

132.    These occasions were unwelcome to Ms. Allen.

133.    Fisher made romantic overtures to Ms. Allen on these occasions in an attempt to arrange

        to date her.

134.    Ms. Allen feared for her job and physical safety as a result of Fisher’s words and actions,

        and, as a result, acquiesced on a few occasions.

135.    For example, Ms. Allen went with Fisher to a Starbucks near work at least once, where

        they had coffee.

136.    Another time they went to Marshall’s.

137.    Ms. Allen was disturbed by Fisher’s behavior and found it unwelcome and highly

        offensive, but she feared that for her job and physical safety if she complained.

138.    The more Ms. Allen attempted to oppose Fisher’s advances, he put more pressure on her

        to comply with his requests.

139.    Ms. Allen’s co-worker Jene Terry witnessed many of the incidents with Fisher.



                                                 13
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 14 of 37 PageID #:1




140.    On October 13, 2014, Ms. Allen reported ongoing sexual harassment by Fisher to

        Aramark’s Human Resources office and Aramark’s Hotline.

141.    Aramark did not take prompt and effective action to address Ms. Allen’s complaints of

        sexual harassment by Fisher.



        Ms. Allen’s Other Experiences With Harassment

142.    On several occasions, Ms. Allen’s co-workers falsely reported her for purportedly

        committing work violations.

143.    Some of the reports were made because they wanted to get her fired because of their bias

        against her because of her sex.

144.    Some of the reports were made because they wanted to get her fired in order to cover up

        their harassment.

145.    On November 3, 2014, co-worker Sabreen Camacho, after on the same day having

        sexually assaulted Ms. Allen as set forth above, falsely accused Ms. Allen of stealing

        food and being rude to other employees.

146.    These allegations were false, and Ms. Allen denied them to her managers.

147.    On November 4, 2014, Camacho again falsely accused Ms. Allen of being rude to her

        and another coworker.

148.    These allegations were false, and Ms. Allen denied them to her managers.

149.    On November 7, 2014, some of Ms. Allen’s coworkers falsely accused her of stealing

        food and giving it to a student.

150.    These allegations were false, and Ms. Allen denied them to her managers.




                                               14
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 15 of 37 PageID #:1




151.    An investigation was conducted, and Ms. Allen was found to have not committed a

        violation.

152.    Ms. Allen reported the incidents alleged above to Aramark managers, to Aramark’s

        Hotline, and to Aramark’s Human Resources Office, as well as to Loyola Campus Police.

153.    The incidents alleged above occurred in front of Aramark’s managers.

154.     Similarly-situated employees outside of Ms. Allen’s protected category were not treated

        in this manner.

155.    Ms. Allen also made several oral complaints about discrimination and other unfair

        treatment via Aramark’s Hotline.

156.    These complaints include but are not limited to the following case numbers: 14-10-0084,

        14-10-0089, 14-10-0188, 14-11-0009, 14-11-0147, 14-11-0232, 14-11-0368, 14-11-0370,

        14-12-0090.

157.    Aramark took no prompt or effective action based on these complaints to address the

        harassment and retaliation of which Ms. Allen was complaining.

158.    On November 20, 2014, Ms. Allen sent a fax to Colleen Burns of Aramark’s Hotline,

        requesting a time to speak to her about the physical violence, harassment and retaliation

        issues in the workplace.

159.    Burns never responded to Ms. Allen.

160.    Ms. Allen requested to be transferred to a different department on several occasions so

        that she would not have to experience the harassment and hostile work environment she

        was experiencing on her current shift.

161.    Ms. Allen’s requests to be transferred were denied or ignored.




                                                 15
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 16 of 37 PageID #:1




        The Hostile Work Environment Was Also Based On Other Protected Categories

162.    Aramark’s managers freely and openly expressed bias towards protected categories.

163.    Aramark did not take prompt and effective action to address this hostile work

        environment.

164.    For instance, manager Juan Zuniga regularly made comments disparaging Black persons.

165.    Once or twice a month every month Zuniga would say something to the effect of: “I do

        not like Black managers because all Black managers steal.”

166.    Manager Fernando Cerritos expressed similar sentiments.

167.    On several occasions, Ms. Allen overheard Zuniga and Cerritos joking about having to

        fire a Black manager for stealing and that neither of them were “comfortable” with Black

        managers.

168.    On at least one occasion Ms. Allen overheard Zuniga and Cerritos say that Mike Fisher, a

        Black manager, would “steal” and implied Fisher was prone to stealing because he is

        Black.

169.    The discriminatory stereotypes managers held often impacted their judgment, as well as

        skewed their approach to investigations and discipline.

170.    For instance, when Ms. Allen was accused of stealing in November 2014, Fernando

        Cerritos implied that she was prone to stealing because she is Black.



        Ms. Allen Engaged in Protected Activities

171.    On several occasions, Ms. Allen attempted to oppose unlawful discrimination in the

        workplace.

172.    Ms. Allen engaged in protected activities on several occasions.



                                                16
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 17 of 37 PageID #:1




173.    On November 3, 2014, Ms. Allen filed a charge against Aramark’s customer, Loyola

        University, with the Chicago Commission on Human Relations.

174.    Aramark was made aware of this charge at or about that time.

175.    On November 3, 2014, Ms. Allen attempted to file a grievance with the Union.

176.    She went to the Union’s office located at 218 South Wabash, Chicago, Illinois in order to

        file a grievance under the Union contract, which she requested to do.

177.    She was not permitted to file a grievance.

178.    Although she requested an explanation, the Union officials with whom she spoke refused

        to give her an explanation for why she could not file a grievance.

179.    Upon information and belief, although the Union refused to allow her to file a grievance,

        it advised Aramark of her attempt to do so, which led to retaliation by Aramark.

180.    On November 10, 2014, Ms. Allen complained to Aramark managers Amy Dugan, Juan

        Zuniga, and Amy Trujillo about discrimination in the workplace.

181.    On or about November 15, 2015, Ms. Allen filed a dual complaint against Aramark with

        the IDHR and the EEOC.

182.    Upon information and belief, Aramark was made aware of this charge by the EEOC

        within two weeks from the date of filing.

183.    On or about November 15, 2015, Ms. Allen filed a charge against co-worker Camacho

        with the IDHR.

184.    Upon information and belief, Aramark was made aware of this charge within two weeks

        from the date of filing.

185.    Ms. Allen was terminated on December 2, 2015.




                                                17
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 18 of 37 PageID #:1




        Ms. Allen’s Experiences with Retaliation

186.    Ms. Allen was unfairly disciplined on several occasions because she complained about

        and/or otherwise opposed unlawful discrimination.

187.    Much of this discipline closely followed and/or coincided with her opposition activities.

188.    For example, on November 6, 2014, the same day Ms. Allen complained about the

        harassment she experienced, Ms. Allen was called into a meeting with Juan Zuniga.

189.    She was advised the meeting was to discuss the complaint Ms. Allen made to the

        Aramark Hotline about Markeila Moore saying that Ms. Allen was acting “too much like

        a woman” and kicking Ms. Allen.

190.    Juan told her that Moore’s kicking her was “an accident,” and that there was nothing he

        could do about it because it did not constitute assault.

191.    Disregarding Ms. Allen’s complaint, Juan accused her of stealing food and giving it to a

        student, which is a policy violation.

192.    Ms. Allen told Juan she did not steal food for a student.

193.    Juan accused her of stealing food in retaliation for her complaints of discrimination.

194.    On another occasion, November 10, 2014, also a day on which Ms. Allen complained

        about discrimination in the workplace, she was called to see management three different

        times and given false write-ups for separate and distinct workplace infractions during

        each meeting.

195.    Ms. Allen did not commit any of these violations.

196.    In one of those meetings, Ms. Allen met with managers Amy Trujillo and Amy Dugan,

        the purposed of which was to discuss her complaint against Candace regarding the

        incident set forth above.



                                                 18
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 19 of 37 PageID #:1




197.    Trujillo and Dugan told Ms. Allen that she was “the problem.”

198.    They advised her that she had been accused of stealing food and giving it to a student.

199.    They then wrote her up for being tardy or absent.

200.    On the write-up, they wrote that Ms. Allen had been previously counseled on attendance

        issues in October 2014.

201.    They were aware that Ms. Allen had not, in fact, been previously counseled on

        attendance.

202.     The write up was retaliatory in nature, with the intent of dissuading her from making

        further opposition to and complaints about discrimination.

203.    On November 17, 2014, Ms. Allen met with Amy Trujillo and Amy Dugan twice.

204.    During both of these meetings, Ms. Allen was advised that she should not tell managers

        when she is assaulted or otherwise discriminated against by coworkers.

205.    Ms. Allen was then given spurious counseling to not wear a grey sweater underneath her

        shirt.

206.    This was an attempt to intimidate her into complying with their request not to report

        harassment because the implication was that management would closely scrutinize Ms.

        Allen in an attempt to identify work violations.

207.    Towards the end of this conversation, in response to Ms. Allen’s previous requests to be

        transferred to a different department so that she would not have to continue to experience

        harassment and hostile work environment, Trujillo advised Ms. Allen that she could not

        transfer her to a new department.

208.     She told Ms. Allen that “the attorney” told her she could not move her, even though they

        knew the environment was “toxic.”



                                                19
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 20 of 37 PageID #:1




209.    Trujillo told Ms. Allen that all of her managers and “five others” would testify against

        Ms. Allen if she tried to make a statement against Aramark.

210.    Ms. Allen reported these issues to the Aramark Hotline (Case No. 14-11-0009).

211.    Aramark did not take prompt and effective action to address this harassment and

        retaliation.

212.    On October 29, 2014, Ms. Allen spoke with Colleen Burns from the Aramark

        Hotline to discuss her complaints.

213.    Instead, Ms. Burns interrogated Ms. Allen about Ms. Allen’s conduct.

214.    She asked whether Ms. Allen “yelled at Markeilla,” and if she was speaking ill of a co-

        worker, “Remi.”

215.    Burns did not appear to be investigating Ms. Allen’s complaints, but instead was

        investigating Ms. Allen for the purpose of retaliation for her complaints and to

        manufacture grounds for discipline.

216.    On October 30, 2014, Ms. Allen spoke with Burns again, and asked Burns

        if she could move to a different department because the work environment was toxic and

        unsafe.

217.    Burns advised that she could not address that, and that Ms. Allen had to speak with

        management.

218.    Ms. Allen did make this request of management, but her request was denied.



Wrongful Termination

219.    Shortly after the November 24, 2015 incident in which Camacho assaulted her, Ms. Allen

        was put on paid suspension pending investigation.



                                               20
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 21 of 37 PageID #:1




220.    On December 2, 2015, Ms. Allen was notified by Aramark that she was being terminated

        effective immediately and that the reason for the termination was her use of an expletive

        during the incident on November 24, 2015.

221.    Other similarly situated employees not in Ms. Allen’s protected category regularly swore

        in the workplace, but were neither investigated nor disciplined for swearing.

222.    This was Ms. Allen’s first offense of swearing, so her termination on this basis violated

        the progressive discipline policy in force at her workplace.

223.    The exigency of the circumstances justified Ms. Allen’s swearing at Camacho on

        November 24, particularly the danger of inviting further assault by appearing weak, for

        which she had a proper defense of provocation, and thus it was not inappropriate for Ms.

        Allen to oppose the assault by swearing without the use of physical force.

224.    Camacho had physically assaulted Ms. Allen the previous day and Ms. Allen reasonably

        feared for her physical safety when Camacho approached her, extending her hand and

        physically intimidating her by her proximity.

225.    Ms. Allen’s reaction was calculated and was the least disruptive action she believed she

        could take in order to avoid physical injury.

226.    Ms. Allen’s use of an expletive was in opposition to harassing conduct by Camacho

        based on sex, sex stereotyping, gender, gender expression and gender identity.

227.    Aramark’s reason for termination as set forth above was not a legitimate, non-

        discriminatory reason because it was a pretext for discrimination against Ms. Allen by

        Aramark based on sex, sex stereotyping, gender, gender expression and gender identity.

228.    Aramark’s reason for termination as set forth above was not a legitimate, non-

        discriminatory reason because it was based on Ms. Allen’s opposition to harassing



                                                 21
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 22 of 37 PageID #:1




        conduct by Camacho based on sex, stereotyping, gender, gender expression and gender

        identity.

229.    Aramark’s reason for termination as set forth above was not a legitimate, non-

        discriminatory reason because it was a pretext for retaliation against Ms. Allen for her

        opposition to harassing conduct and hostile work environment by Aramark based on sex,

        stereotyping, gender, gender expression and gender identity, and for her prior protected

        activities of making complaints to the EEOC, IDHR and City of Chicago Commission on

        Human Relations.



Union’s Failure to Pursue Grievances on Equal Terms

230.    From August 2014 through December 2014, Ms. Allen was a dues-paying member of the

        Union.

231.    On several occasions in October and November 2014, Ms. Allen attempted to file

        grievances and/or advise the union about discrimination in the workplace.

232.    When Ms. Allen attempted to make complaints, she was improperly told that she had not

        yet been 90 days in her position and thus could not file grievances with the Union.

233.    Union representatives did not advise Ms. Allen when she would hit the 90-day mark or

        otherwise advise her of her rights once the 90-day waiting period ended.

234.    Over the course of meetings in October 2014 and November 2014, Ms. Allen advised

        union representatives about the following issues:

            a. Sexual harassment from Mike Fisher.

            b. Sexual harassment from Sabreen Camacho.

            c. Assaults by Sabreen Camacho, Candace, and Markelia Moore.



                                                22
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 23 of 37 PageID #:1




            d. Other hostilities in the workplace including misgendering and disparate treatment.

235.    Union officials exhibited bias against Ms. Allen based on her sex, sex stereotyping,

        gender, gender expression and gender identity by word and deed.

236.    Union officials refused to use Ms. Allen’s correct, female name, Keisha, despite her

        advising them that is her name, and that her incorrect, previous male name was not to be

        used as it was offensive to her to use that name for her as a transgender woman.

237.    Instead, Union officials’ written communications with Ms. Allen continued to use her

        incorrect, former male name and put her correct, female name in quotation marks, as

        “Keisha” Allen, to indicate that her gender is not female.

238.    The Union failed to fairly represent her because neither the union steward nor any other

        union representatives expressly advised her of her right to file grievances with the union

        about the discrimination she experienced in the workplace.

239.    Similarly-situated Union members outside of Ms. Allen’s protected category complaining

        of similar treatment were advised of the Union’s grievance process.

240.    Ms. Allen’s union steward and other Union representatives were biased against her

        because of her sex, sex stereotyping, gender, gender expression and gender identity, and

        as a result did not offer her assistance that other union members would have been offered

        to pursue grievances.

241.    When Ms. Allen reported the November 23 assault to her Union steward, she told Ms.

        Allen that it “wasn’t a big deal,” and did not advise Ms. Allen of her right to file a

        grievance with the Union.

242.    As a result of the Union’s failure to fairly represent her, Ms. Allen was exposed to a

        hostile work environment, a retaliatory hostile work environment, and wrongful



                                                23
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 24 of 37 PageID #:1




        termination based on sex, sex stereotyping, gender, gender expression, gender identity

        and retaliation for prior protected activity.



                                       CAUSES OF ACTION

                                           COUNT I
                            Hostile Work Environment Based on Sex
                                  Against Defendant Aramark
                                    42 U.S.C. § 2000e et seq.


243.    Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 242 as if fully set forth

        herein.

244.    Plaintiff was subjected to physical violence, threats of physical violence, discriminatory

        statements, verbal epithets, and sexually harassing conduct based on sex, sex

        stereotyping, gender, gender expression and gender identity by Defendant, as set forth

        above, including but not limited to its co-workers and managers and her own supervisor.

245.    Defendant was on notice of this harassment.

246.    This harassment was unwelcome to Plaintiff.

247.    This harassment was severe or pervasive.

248.    This harassment detrimentally affected Plaintiff’s work.

249.    This harassment was viewed as hostile and abusive by Plaintiff.

250.    This harassment would be viewed as objectively hostile and abusive by a reasonable

        transgender woman.

251.    This harassment constituted a hostile work environment based on sex, sex stereotyping,

        gender, gender expression and gender identity.




                                                  24
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 25 of 37 PageID #:1




252.    Plaintiff complained to Aramark managers and her own supervisor about this hostile

        work environment.

253.    Aramark managers and her own supervisor witnessed and participated in this hostile

        work environment.

254.    As a result of Plaintiff’s complaints, Aramark had actual or constructive notice of this

        hostile work environment.

255.    Aramark failed to take prompt and effective action to prevent or correct this hostile work

        environment.

256.    By engaging in the conduct described above, Defendant intentionally discriminated

        against Plaintiff with malice or reckless indifference to her federally protected rights

        under Title VII.

257.    As a direct and proximate result of the hostile work environment described above,

        Plaintiff suffered damages, including lost wages, humiliation, loss of enjoyment of life

        and other pecuniary and non-pecuniary damages.



                                         COUNT II
                        Hostile Work Environment Based on Retaliation
                                 Against Defendant Aramark
                                   42 U.S.C. § 2000e et seq.


258. Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 242 as if fully set forth herein.

259. Plaintiff complained to Defendant Aramark about discrimination by Defendant and its

        employees, including physical violence, threats of physical violence, discriminatory

        statements, verbal epithets, and sexually harassing conduct, based on sex, sex

        stereotyping, gender, gender expression and gender identity, as set forth above.



                                                 25
     Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 26 of 37 PageID #:1




260. As a result of these complaints, which Defendant communicated to its managers and

      employees, including those responsible for the harassment and hostile work environment

      experienced by Plaintiff, but about which Defendant took no prompt and effective action,

      Ms. Allen was harassed on a daily basis by Defendant’s managers and employees because

      she had made complaints about them, and in retaliation for those complaints, as set forth

      above.

261. This harassment was unwelcome to Plaintiff.

262. This harassment was severe or pervasive.

263. This harassment detrimentally affected Plaintiff’s work.

264. This harassment was viewed as hostile and abusive by Plaintiff.

265. This harassment would be viewed as objectively hostile and abusive by a reasonable

      transgender woman.

266. This harassment constituted a hostile work environment based on retaliation.

267. Plaintiff complained to Geodis managers and her own supervisor about this retaliatory

      hostile work environment.

268. As a result of Plaintiff’s complaints, Aramark had actual or constructive notice of this

      retaliatory hostile work environment.

269. Aramark failed to take prompt and effective action to prevent or correct this retaliatory

      hostile work environment.

270. A reasonable employee would be dissuaded by this retaliatory hostile work environment

      from opposing unlawful discrimination, or making or supporting a charge of

      discrimination.




                                              26
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 27 of 37 PageID #:1




271. By engaging in the conduct described above, Defendant intentionally retaliated against

        Plaintiff with malice or reckless indifference to her federally protected rights to oppose

        practices that are prohibited by Title VII.

272. As a direct and proximate result of the retaliatory hostile work environment described

        above, Plaintiff suffered damages, including lost wages, humiliation, loss of enjoyment of

        life and other pecuniary and non-pecuniary damages.



                                            COUNT III
                                     Termination Based on Sex
                                    Against Defendant Aramark
                                     42 U.S.C. § 2000e, et seq.

273.    Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 242 as if fully set forth

        herein.

274.    Defendant was on notice of the harassment and hostile work environment Plaintiff

        suffered, as set forth above, because of sex, sex stereotyping, gender, gender expression

        and gender identity.

275.    Defendant terminated Plaintiff’s employment because of sex, sex stereotyping, gender,

        gender expression, and gender identity.

276.    Defendant’s termination of Plaintiff was the proximate cause of Plaintiff’s injuries.

277.    Plaintiff suffered damages as a result of Defendant’s actions.

278.    By engaging in the conduct described above, Defendant intentionally retaliated against

        Plaintiff with malice or reckless indifference to her federally protected rights to oppose

        practices that are prohibited by Title VII.




                                                      27
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 28 of 37 PageID #:1




279.    As a direct and proximate result of the termination, Plaintiff suffered damages, including

        lost wages, humiliation, loss of enjoyment of life and other pecuniary and non-pecuniary

        damages.



                                              COUNT IV
                                              Retaliation
                                      Against Defendant Aramark
                                       42 U.S.C. § 2000e, et seq.


280. Plaintiff Keisha Allen re-alleges paragraphs 1 through 242 as if fully set forth herein.

281. Plaintiff engaged in protected activity when she opposed unlawful discrimination by

        complaining about harassment and hostile work environment based on sex, sexual

        stereotyping, gender, gender expression and gender identity, as set forth above.

282. Plaintiff engaged in Title VII protected activity when she made complaints to the United

        States Equal Employment Opportunity Commission, the Illinois Department of Human

        rights and the City of Chicago Commission on Human Relations regarding unlawful

        discrimination.

283. Ms. Allen was terminated because of her opposition to unlawful discrimination and Title

        VII protected activity in violation of 42 U.S.C. § 2000e, et seq.

284. A reasonable employee would be dissuaded by this adverse action from opposing

        unlawful discrimination, or making or supporting a charge of discrimination.

285. By engaging in the conduct described above, Defendant intentionally retaliated against

        Plaintiff with malice or reckless indifference to her federally protected rights to oppose

        practices that are prohibited by Title VII.




                                                      28
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 29 of 37 PageID #:1




286. As a direct and proximate result of the retaliation described above, Plaintiff suffered

        damages, including lost wages, humiliation, loss of enjoyment of life and other pecuniary

        and non-pecuniary damages.

                                          COUNT V
                            Hostile Work Environment Based on Sex
                                  Against Defendant Aramark
                                      775 ILCS 5 et seq.


287.    Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 242 as if fully set forth

        herein.

288.    Plaintiff was subjected to physical violence, threats of physical violence, discriminatory

        statements, verbal epithets, and sexually harassing conduct based on sex, sex

        stereotyping, gender, gender expression and gender identity by Defendant, as set forth

        above, including but not limited to its co-workers and managers and her own supervisor.

289.    Defendant was on notice of this harassment.

290.    This harassment was unwelcome to Plaintiff.

291.    This harassment was severe or pervasive.

292.    This harassment detrimentally affected Plaintiff’s work.

293.    This harassment was viewed as hostile and abusive by Plaintiff.

294.    This harassment would be viewed as objectively hostile and abusive by a reasonable

        transgender woman.

295.    This harassment constituted a hostile work environment based on sex, sex stereotyping,

        gender, gender expression and gender identity.

296.    Plaintiff complained to Aramark managers and her own supervisor about this hostile

        work environment.



                                                29
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 30 of 37 PageID #:1




297.    Aramark managers and her own supervisor witnessed and participated in this hostile

        work environment.

298.    As a result of Plaintiff’s complaints, Aramark had actual or constructive notice of this

        hostile work environment.

299.    Aramark failed to take prompt and effective action to prevent or correct this hostile work

        environment.

300.    By engaging in the conduct described above, Defendant intentionally discriminated

        against Plaintiff with malice or reckless indifference to her state protected rights under

        775 ILCS 5 et seq.

301.    As a direct and proximate result of the hostile work environment described above,

        Plaintiff suffered damages, including lost wages, humiliation, loss of enjoyment of life

        and other pecuniary and non-pecuniary damages.




                                         COUNT VI
                        Hostile Work Environment Based on Retaliation
                                 Against Defendant Aramark
                                      775 ILCS 5 et seq.


302. Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 242 as if fully set forth herein.

303. Plaintiff complained to Defendant Aramark about discrimination by Defendant and its

        employees, including physical violence, threats of physical violence, discriminatory

        statements, verbal epithets, and sexually harassing conduct, based on sex, sex

        stereotyping, gender, gender expression and gender identity, as set forth above.




                                                 30
     Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 31 of 37 PageID #:1




304. As a result of these complaints, which Defendant communicated to its managers and

      employees, including those responsible for the harassment and hostile work environment

      experienced by Plaintiff, but about which Defendant took no prompt and effective action,

      Ms. Allen was harassed on a daily basis by Defendant’s managers and employees because

      she had made complaints about them, and in retaliation for those complaints, as set forth

      above.

305. This harassment was unwelcome to Plaintiff.

306. This harassment was severe or pervasive.

307. This harassment detrimentally affected Plaintiff’s work.

308. This harassment was viewed as hostile and abusive by Plaintiff.

309. This harassment would be viewed as objectively hostile and abusive by a reasonable

      transgender woman.

310. This harassment constituted a hostile work environment based on retaliation.

311. Plaintiff complained to Geodis managers and her own supervisor about this retaliatory

      hostile work environment.

312. As a result of Plaintiff’s complaints, Aramark had actual or constructive notice of this

      retaliatory hostile work environment.

313. Aramark failed to take prompt and effective action to prevent or correct this retaliatory

      hostile work environment.

314. A reasonable employee would be dissuaded by this retaliatory hostile work environment

      from opposing unlawful discrimination, or making or supporting a charge of

      discrimination.




                                              31
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 32 of 37 PageID #:1




315. By engaging in the conduct described above, Defendant intentionally retaliated against

        Plaintiff with malice or reckless indifference to her state protected rights to oppose

        practices that are prohibited by 775 ILCS 5 et seq.

316. As a direct and proximate result of the retaliatory hostile work environment described

        above, Plaintiff suffered damages, including lost wages, humiliation, loss of enjoyment of

        life and other pecuniary and non-pecuniary damages.



                                           COUNT VII
                                    Termination Based on Sex
                                   Against Defendant Aramark
                                       775 ILCS 5 et seq.

317.    Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 242 as if fully set forth

        herein.

318.    Defendant was on notice of the harassment and hostile work environment Plaintiff

        suffered, as set forth above, because of sex, sex stereotyping, gender, gender expression

        and gender identity.

319.    Defendant terminated Plaintiff’s employment because of sex, sex stereotyping, gender,

        gender expression, and gender identity.

320.    Defendant’s termination of Plaintiff was the proximate cause of Plaintiff’s injuries.

321.    Plaintiff suffered damages as a result of Defendant’s actions.

322.    By engaging in the conduct described above, Defendant intentionally retaliated against

        Plaintiff with malice or reckless indifference to her state protected rights to oppose

        practices that are prohibited by 775 ILCS 5 et seq.




                                                  32
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 33 of 37 PageID #:1




323.    As a direct and proximate result of the termination, Plaintiff suffered damages, including

        lost wages, humiliation, loss of enjoyment of life and other pecuniary and non-pecuniary

        damages.



                                            COUNT VIII
                                             Retaliation
                                     Against Defendant Aramark
                                        775 ILCS 5 et seq.


324. Plaintiff Keisha Allen re-alleges paragraphs 1 through 242 as if fully set forth herein.

325. Plaintiff engaged in protected activity when she opposed unlawful discrimination by

        complaining about harassment and hostile work environment based on sex, sexual

        stereotyping, gender, gender expression and gender identity, as set forth above.

326. Plaintiff engaged in protected activity under 775 ILCS 5 et seq. when she made

        complaints to the United States Equal Employment Opportunity Commission, the Illinois

        Department of Human rights and the City of Chicago Commission on Human Relations

        regarding unlawful discrimination.

327. Ms. Allen was terminated because of her opposition to unlawful discrimination and state

        protected activity in violation of 775 ILCS 5 et seq.

328. A reasonable employee would be dissuaded by this adverse action from opposing

        unlawful discrimination, or making or supporting a charge of discrimination.

329. By engaging in the conduct described above, Defendant intentionally retaliated against

        Plaintiff with malice or reckless indifference to her federally protected rights to oppose

        practices that are prohibited by 775 ILCS 5 et seq.




                                                  33
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 34 of 37 PageID #:1




330. As a direct and proximate result of the retaliation described above, Plaintiff suffered

        damages, including lost wages, humiliation, loss of enjoyment of life and other pecuniary

        and non-pecuniary damages.



                                        COUNT IX
                               Hostile Work Environment and
                           Termination Based on Sex and Retaliation
                            Against Defendant Unite Here Local 1
                                  42 U.S.C. § 2000e et seq.


331.    Plaintiff, Ms. Keisha Allen, re-alleges paragraphs 1 through 330 as if fully set forth

        herein.

332.    Plaintiff was subjected to physical violence, threats of physical violence, discriminatory

        statements, verbal epithets, and sexually harassing conduct based on sex, sex

        stereotyping, gender, gender expression and gender identity by Defendant Aramark, as

        set forth above, including but not limited to its co-workers and managers and her own

        supervisor.

333.    Plaintiff was subjected to a retaliatory hostile work environment because of her

        opposition to unlawful discrimination and prior protected activities pursuant to Title VII.

334.    Plaintiff was terminated by Defendant Aramark because of sex, sex stereotyping, gender,

        gender expression, and gender identity.

335.    Plaintiff was terminated by Defendant Aramark because of retaliation based on her

        opposition to unlawful discrimination and prior protected activities pursuant to Title VII.

336.    The above acts by Defendant Aramark were unlawful and violated the Union contract.

337.    Plaintiff attempted to file grievances with Defendant Union as a result of these unlawful

        and violative activities of Defendant Aramark.

                                                  34
       Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 35 of 37 PageID #:1




338.    Defendant Union had an obligation to fairly represent Plaintiff in grievances filed by

        Plaintiff against Defendant Aramark.

339.    Defendant Union violated this obligation because of sex, sex stereotyping, gender, gender

        expression and gender identity.

340.    Defendant Union refused to permit Plaintiff to file grievances based on Aramark’s

        conduct.

341.    Similarly-situated Union members outside of Plaintiff’s protected category were

        permitted to file grievances based on similar conduct.

342.    Defendant Union acted unlawfully in failing to investigate grievances filed by Plaintiff

        because of sex, sex stereotyping, gender, gender expression and gender identity.

343.    Defendant Union acted unlawfully in failing to properly investigate grievances filed by

        Plaintiff sex, sex stereotyping, gender, gender expression and gender identity.

344.    By engaging in the conduct described above, Defendant intentionally discriminated

        against Plaintiff with malice or reckless indifference to her federally protected rights

        under Title VII.

345.    As a direct and proximate result of the hostile work environment described above,

        Plaintiff suffered damages, including lost wages, humiliation, loss of enjoyment of life

        and other pecuniary and non-pecuniary damages.



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

   A. Declare that the acts, practices, and omissions complained of herein by Defendants are

        unlawful and violate Title VII;



                                                35
    Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 36 of 37 PageID #:1




   B. Permanently enjoin Defendants, their officers, agents, servants, employees, attorneys, and

      all persons in active concert or participation with them from engaging in the unlawful

      conduct of discriminating against employees and union members who are transgender

      and/or gender non-conforming;

   C. Permanently enjoin Defendants, their officers, agents, servants, employees, attorneys, and

      all persons in active concert or participation with them from retaliating against employees

      and union members who oppose unlawful discrimination;

   D. Order Defendants to institute and carry out policies, practices, and programs which

      provide equal employment opportunities for employees who are transgender or gender

      non-conforming, and which eradicate the effects of Defendants’ past and present

      unlawful employment practices;

   E. Order other affirmative relief necessary to eradicate the effects of Defendants’ unlawful

      practices;

   F. Direct Defendants to pay Ms. Allen for past and future non-pecuniary losses resulting

      from the unlawful practices complained of in the foregoing paragraphs, including lost

      wages, humiliation, loss of enjoyment of life and other pecuniary and non-pecuniary

      damages in an amount to be determined at trial;

   G. Direct Defendants to pay Ms. Allen punitive damages for their malicious or reckless

      conduct described in the foregoing paragraphs, in an amount to be determined at trial;

   H. Award Ms. Allen attorneys’ fees, costs, and disbursements as provided by law; and

   I. Award such additional relief as justice may require.



Jury Trial Demanded



                                               36
     Case: 1:19-cv-03926 Document #: 1 Filed: 06/11/19 Page 37 of 37 PageID #:1




Dated: June 11, 2019

                                        Respectfully submitted

                                             /s/ Jillian T. Weiss
                                             Counsel for Plaintiff

                                             Jillian T. Weiss (#2125011NY)
                                             Law Office of Jillian T. Weiss, P.C.
                                             527 Hudson Street
                                             P.O. Box 20169
                                             New York, New York 10014
                                             (845) 709-3237




                                        37
